Citation Nr: 1760335	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-07 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a right ankle disability, to include as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In March 2015, the Veteran testified during a video conference Board hearing before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The claim for service connection for a right ankle disability is remanded to the Agency of Original Jurisdiction.


FINDING OF FACT

1.  The February 1993 rating decision that denied service connection for a right ankle disability is final.

2.  New and material evidence has been received to reopen a claim for service connection for a right ankle disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for entitlement to service connection for a right ankle disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 1992, the Veteran filed an initial claim seeking service connection for left knee and right ankle disabilities.  A February 1993 rating decision granted service connection for a left knee disability, but denied service connection for a right ankle disability.  The Veteran did not file a notice of disagreement based on that decision and the decision became final.  In July 2012, the RO reopened the claim for a right ankle disability based on new and material evidence that the right ankle disability was secondary to the service-connected left knee disability.  An August 2013 rating decision denied the claim.  However, the Board must still adjudicate whether new and material evidence has been received to reopen the previously finally denied claim for service connection for a right ankle disability.

VA rating decisions that are not timely appealed are final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2012).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).

For the purpose of determining whether new evidence is material, the credibility of the new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

After the February 1993 rating decision, new evidence has been received suggesting that a right ankle disability is related to a service-connected left knee disability, which was only service-connected at the time of the previously denial.  38 C.F.R. § 3.156(a) (2016).  Because it is presumed credible for the purpose of determining whether it is material, that new evidence is also material.  As new and material evidence has been received, the claim for service connection for a right ankle disability is reopened.


ORDER

New and material evidence has been received and the claim for service connection for a right ankle disability is reopened.  To that extent only, the appeal is allowed.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is incomplete.  38 U.S.C. § 5103A (2012).

The Board finds that a VA examination is needed as a preexisting right ankle disability was noted on the service entrance examination as the service entrance examination notes a previous right ankle fracture.  The right ankle was normal on examination, but residuals of a right ankle fracture constitute a preexisting disability noted on entrance examination.

The evidence also shows that the Veteran was treated for ankle sprain in service.

The Board finds that a VA examination is needed to obtain an opinion as to whether a preexisting ankle disability, residuals of a fracture, was aggravated during service.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA examination to determine the etiology of a right ankle disability with a medical doctor examiner who has not previously examined him in conjunction with this claim.  The examiner should review the claims file and should note that review in the examination report.  The examiner should provide the following information:

(a)  Confirm that the examiner is a medical doctor who has not previously examined the Veteran in conjunction with this claim.

(b)  The examiner should opine whether it is clear and unmistakable that preexisting residuals of a right ankle fracture were NOT aggravated (permanently increased in severity beyond the natural progress of the disorder) during service.  The examiner should discuss the inservice treatment for ankle sprain.

(c)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current right ankle disability was incurred in service or is related to treatment for ankle sprain during service.

(d)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current right ankle disability is caused by a service-connected left knee disability, or any altered gait caused by the left knee disability.

(e)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current right ankle disability is aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected left knee disability, or any altered gait caused by the left knee disability.

2.  Then, readjudicate the issue on appeal.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2017).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


